Citation Nr: 1415165	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  13-32 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Whether new and material evidence has been submitted to reopen, or official service department records have been submitted to reconsider, the claim of entitlement to service connection for diabetes mellitus, type II, including secondary to inservice exposure to herbicides.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

William Yates, Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to July 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  During the course of this appeal, the Veteran has been diagnosed with posttraumatic stress disorder (PTSD), secondary to his fear of inservice hostile military activity.

2.  In March 2007, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for diabetes mellitus, type II, including secondary to inservice exposure to herbicides.  The Veteran did not perfect an appeal of this issue, and the decision is now final.

3.  Since the March 2007 rating decision, the Veteran's service personnel records were associated with the claims file by the RO.  These records existed at the time of the RO's March 2007 rating decision, and the RO's inability to obtain these records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information.

4.  The Veteran was exposed to herbicides while on active duty at an Air Force Base in Takhli, Thailand, from December 1965 to January 1967.

5.  The Veteran currently has diabetes mellitus, type II; and the evidence does not affirmatively establish that the Veteran's diabetes mellitus, type II, is unrelated to his inservice exposure to herbicides.



CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for reconsidering the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, including secondary to inservice exposure to herbicides, have been met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2013).

3.  The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  PTSD

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013). 

An April 2011 Disability Benefits Questionnaire (DBQ) examination for PTSD concluded with a diagnosis of PTSD.  It also noted the DBQ examiner's opinion that it was at least as likely as not that the Veteran's current PTSD was caused by stressors related to fear of hostile military activity during his military service.  

A November 2012 RO memorandum noted that the Veteran's claimed stressor had been confirmed.  

A January 2013 DBQ examination for PTSD determined that the Veteran had mild symptoms of PTSD, but that he did not meet the full symptom criteria for a current diagnosis of PTSD.

In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).   Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for PTSD is granted.

II. Diabetes Mellitus, Type II

In March 2007, the RO denied the Veteran's original claim seeking service connection for diabetes mellitus, type II, including secondary to inservice exposure to herbicides.  Notice of the RO's March 2007 rating decision was sent to the Veteran that same month.  He did not file a timely notice of disagreement with this decision, and it is final.  See 38 C.F.R. § 20.201 (2013).

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In addition to new and material evidence, 38 C.F.R. § 3.156(c) provides that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Further, 38 C.F.R. § 3.156(c)(i)(3) provides that an award made based all or in part on these records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

In July 2009, the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for diabetes mellitus, type II, was raised.  In developing this claim, the RO obtained the Veteran's service personnel records in November 2012.

The newly submitted service personnel records are pertinent to the issue of whether service connection is warranted for diabetes mellitus, type II.  These records existed at the time of the RO's March 2007 rating decision; and the RO's inability to obtain these records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information.  Accordingly, reconsideration of the claim seeking entitlement to service consideration for diabetes mellitus, type II, including secondary to inservice exposure to herbicides, is warranted. 38 C.F.R. § 3.156(c).

The Veteran asserts that he has diabetes mellitus, type II, due to exposure to herbicides during his military service in Guam and in Thailand.  Specifically, the Veteran maintains that his duties involving aircraft maintenance and being in living quarters within close proximity to the base perimeter exposed him to Agent Orange. 

If a Veteran was exposed to an herbicide agent during active military, naval or air service, diabetes mellitus, type II, shall be service connected if the requirements of 38 C.F.R. § 3.307(d) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).

For the purposes of 38 C.F.R. § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ('M21-1MR').  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.

Service personnel records reflect that the Veteran served at Takhli AFB in Thailand from December 1965 to January 1967.  His duties during this time were listed as Senior Controller.

In a June 2012 statement, the Veteran indicated that his inservice duties required him to work on and around the runways and also on the perimeters of air bases.  

The Board has considered the Veteran's contentions, as well as the documented use of herbicides at the location he is shown to have served at, and finds that the preponderance of the evidence does show that he was, based on his duties and his location, exposed to herbicides while in Thailand.  He served on one of the air bases where exposure was possible.  Moreover, he reported that his inservice duties brought him in close proximity to the perimeter of the bases.  Absent any evidence to the contrary, the Board finds the Veteran's contentions credible.  

Given the above, the Board concludes that the Veteran is entitled to presumptions based on herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

The record establishes that the Veteran currently has diabetes mellitus, type II.  As such, service connection for diabetes mellitus, type II, is granted as due to inservice herbicide exposure.


ORDER

Service connection for PTSD is granted.

Reconsideration of the Veteran's original claim seeking service connection for diabetes mellitus, type II, including secondary to inservice exposure to herbicides, is warranted. 

Service connection for diabetes mellitus, type II, including secondary to inservice exposure to herbicides, is granted.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


